Citation Nr: 0627220	
Decision Date: 08/29/06    Archive Date: 09/06/06

DOCKET NO.  04-38 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
hypertension.

2.  Entitlement to a rating in excess of 20 percent for a 
seizure disorder.

3.  Entitlement to a total disability based on individual 
unemployability (TDIU) due to service connected disabilities. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Bredehorst, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from May 
1969 to April 1974 and from May 1974 to July 1989.  These 
matters are before the Board of Veterans' Appeals (Board) on 
appeal from a January 2003 rating decision that granted 
service connection for a seizure disorder, rated 20 percent 
and denied an increased rating for hypertension, and from a 
May 2005 rating decision that denied TDIU.  In a June 2005 
notice of disagreement the veteran requested a Travel Board 
hearing.  He withdrew the request in February 2006.

The matter of entitlement to a TDIU is being REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify you if further action is required on your 
part.   


FINDINGS OF FACT

1.  The veteran's hypertension is controlled well by 
medication and is manifested by systolic blood pressures 
predominantly less than 200, diastolic blood pressures 
predominantly less than 110, cardiomegaly, and normal 
ventricle function; there is no evidence of congestive heart 
failure.

2.  Throughout the appeal period, the veteran's seizure 
disorder has been manifested by no more than 5 to 6 minor 
seizures a month.


CONCLUSIONS OF LAW

1.  A 30 percent rating is warranted for the veteran's 
hypertension with cardiomegaly.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 4.104, 
Diagnostic Codes (Codes) 7007, 7101 (2005).

2.  A rating in excess of 20 percent is not warranted for the 
veteran's seizure disorder.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 4.124a, Code 8911 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act 

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

An October 2002 letter (prior to the decision on appeal) 
provided the veteran notice of evidence needed to support his 
claims and advised him of his and VA's responsibilities in 
the development of the claims.  He was provided additional 
notice (including to submit relevant evidence in his 
possession) via follow-up letters in March 2005 and August 
2005.  June 2006 correspondence advised him of effective 
dates of awards (See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 490-91 (2006)).  A September 2004 statement of the 
case (SOC) and February 2006 supplemental statement of the 
case (SSOC) notified him of what the evidence showed, of the 
governing legal criteria, and of the basis for the denial of 
the claims.  As the veteran has received all critical notice, 
has had ample opportunity to respond/supplement the record 
after notice was given, he is not prejudiced by any technical 
notice timing or content defect that may have occurred 
earlier along the way, nor is it otherwise alleged.

Regarding the duty to assist, VA has obtained all 
pertinent/identified records that could be obtained, and all 
evidence constructively of record has been secured.  VA has 
arranged for the veteran to be examined.  Evidentiary 
development is complete to the extent possible.  The veteran 
has not identified any pertinent records that remain 
outstanding.  VA's duty to assist is also met.  It is not 
prejudicial to the appellant for the Board to proceed with 
appellate review.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  

II. Factual Background

July 2002 private medical records reveal that the veteran was 
brought to the emergency room with complaints of dizziness, 
vertigo, nausea, and sudden neck pain.  His history revealed 
that he was hypertensive and that he took Norvasc daily and 
Catapres TTS-2 patch with good control.  On admission, his 
blood pressure was 133/84 and a later reading showed 114/75.  
Chest x-rays revealed that the veteran's heart and 
mediastinum were within normal limits for size.  An 
echocardiogram revealed normal left ventricular function and 
size; right ventricle size and function were normal; echo 
density in the left atrial appendage that could suggest small 
thrombus versus embryological remnant; no evidence of 
vegetation; and no significant atheroma on the aorta.

On November 2002 VA examination, the veteran reported that 
his hypertension had worsened since his last examination.  He 
complained of frequent chest pain, and reported that his 
medication to control blood pressure was increased.  He 
stated that recently his blood pressure had been out of 
control.  On examination, his blood pressure was 138/79 
sitting, 123/93 standing, and 130/75 lying down.  The 
veteran's heart rate and rhythm were regular; there was no 
evidence of gallops; and his chest was negative for heaves or 
thrills.  The diagnoses included hypertension and mild left 
atrial enlargement with diastolic dysfunction.  There was 
normal left ventricular ejection and METs was 7.70.  An 
exercise stress test noted resting blood pressure was 135/90, 
and that the maximum reading was 186/97; the summary of 
findings indicated that the overall study was negative by ECG 
criteria.  The examiner opined that the veteran's 
hypertension was at least as likely as not related to the 
onset/development of cardiomegaly.

VA treatment records from March 2003 to August 2003 reveal 
blood pressure readings of 124/80, 142/86, 144/86, and 
118/70.  On September 2003 VA examination, blood pressure was 
157/93.  In August 2004, the veteran was referred for an EEG 
consultation due to reported episodes of staring and body 
trembling.  

On August 2004 VA examination, the veteran reported having 
episodes of staring and body trembling since he suffered a 
stroke in 2002.  He did not report any generalized body 
seizures, loss of consciousness, foaming at the mouth, or 
problems with micturition or defecation at that time.  He was 
on medication that seemed to help, as his episodes had 
decreased in frequency and intensity.  He did not record his 
episodes but he estimated that that he had about five to six 
a month and they lasted about two minutes before resolving on 
their own.  He denied problems with headaches or vision after 
the seizures.  There were some months when he did not have 
any seizures.  Regarding hypertension, the veteran reported 
that it was controlled with medication; but that there were 
times when blood pressure was greater than 150/90.  He 
indicated that when his blood pressure was high he developed 
headaches and dizziness.  His medications included Tegretol, 
Coumadin, Catapres #3 patch, and Norvasc.  On examination, 
blood pressure was 140/84 sitting and 150/92 standing.

March 2003 to March 2005 VA treatment records show blood 
pressure readings of 124/80, 142/80, 140/90, 130/84, 120/80, 
160/92, 132/86, 132/80, 122/80, and 152/90.  VA examinations 
in April 2005 and September 2005 noted blood pressure 
readings of 137/88 and 135/84.

On January 2006 VA examination, the veteran denied any change 
in the history of his epilepsy.  He reported that his 
hypertension symptoms had worsened and that he had a problem 
with dizziness and equilibrium.  He denied any cardiac 
symptoms.  On examination, blood pressure readings were 
143/84 in the left arm standing, 140/86 in the right arm 
standing; and 149/78 seated.

III. Legal Criteria and Analysis

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  Percentage ratings 
in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1.  In 
determining the level of impairment, the disability must be 
considered in the context of the whole recorded history.  38 
C.F.R. §§ 4.2, 4.41.  The veteran's statements describing his 
symptoms are competent evidence to the extent that he can 
describe what he experiences.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  However, these statements must be 
viewed in conjunction with the objective medical evidence and 
the pertinent rating criteria. 

In a claim disagreeing with the initial rating assigned 
following a grant of service connection, as here, separate 
ratings may be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3. 

Hypertension with cardiomegaly

The veteran's hypertension with cardiomegaly may be rated 
under either Code 7101 (for hypertensive vascular disease) or 
under Code 7007 (for hypertensive heart disease).  Under Code 
7101, the next higher, 20 percent, rating requires diastolic 
pressures predominantly 110 or more, or systolic pressures 
predominantly 200 or more.  A 40 percent rating requires 
diastolic pressures predominantly 120 or more.  The highest 
rating of 60 percent requires diastolic pressures 
predominantly 130 or more.  38 C.F.R. § 4.104.

Under Code 7007, a 30 percent rating is assigned when a 
workload of greater than 5 METs but not greater than 7 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope; 
or if there is evidence of cardiac hypertrophy or dilatation 
on electrocardiogram, echocardiogram, or X-ray.  A 60 percent 
rating requires more than one episode of acute congestive 
heart failure in the past year, or; workload greater than 3 
METs but not greater than 5 METs resulting in dyspnea, 
fatigue, angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent; 
and a 100 percent rating requires chronic congestive heart 
failure, or; workload of 3 METs or less resulting in dyspnea, 
fatigue, angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of less than 30 
percent.  Id.

The Board finds that the Code 7007 criteria are the more 
advantageous for the veteran.  The veteran's cardiomegaly is 
evidence of cardiac hypertrophy, satisfying the criteria for 
a 30 percent rating under that Code.  A rating in excess of 
30 percent under Code 7007 is not warranted because the 
veteran's workload exceeds 5 METs is greater than 7, left 
ventricular function is normal, and there is no evidence of 
congestive heart failure.  Under Code 7101, a rating in 
excess of 30 percent would require diastolic pressures 
predominantly 120 or more.  Such findings have not been 
reported.

Seizure disorder 

It is noteworthy initially that the RO has not assigned 
"staged ratings", but that the 20 percent rating has been 
assigned for the entire appeal period.  As will be explained 
in greater detail below, symptoms of the veteran's seizure 
disorder are not shown to have ever, during the appeal 
period, met the criteria for the next higher (40 percent) 
rating, and "staged" ratings are not indicated.  See 
Fenderson, supra.

The veteran's seizure disorder is characterized by minor 
seizures, and is rated under Code 8911 (petit mal epilepsy) 
and the general rating formula for major and minor epileptic 
seizures. A 100 percent rating requires at least 1 major 
seizure per month during the preceding year.  An 80 percent 
rating is warranted if there are more than 10 minor seizures 
weekly; a 60 percent rating is warranted for 9-10 minor 
seizures per week; a 40 percent rating is warranted for 
seizures averaging at least 5 to 8 minor seizures weekly; a 
20 percent rating is warranted when there were at least 2 
minor seizures during the prior 6 months; and a 10 percent 
rating is warranted for a confirmed diagnosis of epilepsy 
with a history of seizures.  38 C.F.R. § 4.124a, Code 8911.

Note 1: A major seizures are characterized by the generalized 
tonic-clonic convulsion with unconsciousness.  Id.

Note 2: A minor seizure consists of a brief interruption in 
the consciousness or conscious control associated with 
staring or rhythmic blinking of the eyes or nodding of the 
head ("pure" petit mal), or sudden jerking movements of the 
arms, trunk, or head (myoclonic type), or sudden loss of 
postural control.  Id.

Here, there is no evidence that the veteran ever experienced 
a major seizure.  His self-reports of 5 to 6 seizures a month 
(minor, as they are described as episodes of staring and body 
trembling) fall far short of the weekly average of at least 
5-8 minor seizures required for the next higher, 40 percent, 
rating.  Accordingly, the minimum requirements for the next 
higher (40 percent) rating are not met, and a rating in 
excess of 20 percent for the seizure disorder is not 
warranted.


ORDER

A 30 percent rating is granted for hypertension with 
cardiomegaly, subject to the regulations governing payment of 
monetary awards.

A rating in excess of 20 percent for a seizure disorder is 
denied.

REMAND

The schedular percentage requirements for TDIU are met; the 
veteran has disability of common etiology with a combined 
rating which exceeds 40 percent, and a combined rating for 
all service connected disability exceeding 70 percent.  See 
38 C.F.R. § 4.16.  

On April 2005 VA examination, a physician opined that the 
veteran was capable of performing sedentary work; however, 
because the service connected disabilities include a seizure 
disorder which is rated as epilepsy, and in light of the 
notes following Code 8914 (governing ratings of epilepsy), 
further development regarding the veteran's impairment for 
employment is necessary.  

The notes following Code 8914 provide: (1) Rating specialists 
must bear in mind that the epileptic, although his or her 
seizures are controlled, may find employment and 
rehabilitation difficult of attainment due to employer 
reluctance to the hiring of the epileptic.  (2) Where a case 
in encountered with a definite history of unemployment, full 
and complete development should be undertaken to ascertain 
whether the epilepsy is the determining factor in his or her 
inability to obtain employment.  (3) The assent of the 
claimant should first be obtained for permission to conduct 
this economic and social survey.  The purpose of this survey 
is to secure all the relevant facts and data necessary to 
permit of a true judgment as to the reason for his or her 
unemployment and should include information as to: (a) 
education; (b) occupations prior to and subsequent service; 
(c) places of employment and reasons for termination; (d) 
wages received; (e) and number of seizures.  (4) Upon 
completion of this survey and current examination, the case 
should have rating board consideration.  38 C.F.R. 
§ 4.124(a), Code 8914.

The mandated development has not been completed.  
Furthermore, in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), the U.S. Court of Appeals for Veterans Claims 
(Court) held that the notice requirements of the VCAA applied 
to all 5 elements of a service connection claim (i.e., to 
include regarding degree of disability and effective dates of 
awards).  Here, the veteran has not been provided notice 
regarding effective dates of awards.  Since this claim is 
being remanded anyway, there is an opportunity to correct 
such deficiency.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the veteran 
notice regarding effective dates of 
awards in accordance with the Court's 
guidance in Dingess/Hartman, supra.

2.  With the veteran's consent, the RO 
should arrange for an economic and social 
survey as described in 38 C.F.R. 
§ 4.124(a), notes following Code 8914.

3.  The veteran should then be afforded a 
VA examination to ascertain the current 
severity of his service connected seizure 
disorder.  His claims folder must be 
reviewed by the examiner in conjunction 
with the examination.  Any necessary 
tests or studies should be completed.  
All pertinent symptoms/findings should be 
described in detail.  The examiner should 
note whether the veteran has had any 
seizures that may be characterized as 
other than minor (and if so, note their 
frequency and describe them in detail).  
The examiner should note the frequency of 
minor seizures, and comment on the source 
of this information (i.e., self-reported 
or objectively demonstrated by the 
record). 

3.  The RO should then readjudicate the 
TDIU claim.  If it remains denied, the 
veteran and his representative should be 
furnished an appropriate SSOC and 
afforded the opportunity to respond.  The 
case should then be returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment by the RO.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


